IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: ______________

Filing Date: May 14, 2014

Docket No. 32,553

STATE OF NEW MEXICO,

       Plaintiff-Appellee,

v.

BILLY BACA,

       Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
Stan Whitaker, District Judge

Gary K. King, Attorney General
Santa Fe, NM
Sri Mullis, Assistant Attorney General
Albuquerque, NM

for Appellee

Jorge A. Alvarado, Chief Public Defender
David Henderson, Assistant Appellate Defender
Santa Fe, NM

for Appellant

                                         OPINION

FRY, Judge.

{1}     Defendant was convicted of commercial burglary following his participation in a
shoplifting incident inside a Costco. Defendant appeals his conviction, arguing, in part, that
entry into a retail store with the intention to shoplift does not constitute the crime of
burglary. We agree with Defendant and conclude that the entry in this case was not an
unauthorized entry under our burglary statute. Accordingly, we reverse Defendant’s
conviction.

                                              1
BACKGROUND

{2}     Defendant entered Costco with a group of people. No person in the group was a
member of Costco, but one person showed the Costco greeter a Costco membership card that
belonged to another person. It is not known how the person obtained the membership card.
The greeter did not check the card and allowed the group to enter. Once inside, a member
of the group began placing items into her purse, including items that members of the group
pointed out. The group then proceeded to the checkout line, where they purchased bottled
water and ice cream. Upon trying to exit the store, however, they were detained by a Costco
loss-prevention employee for attempting to steal the items in the woman’s purse.

{3}      At trial, the greeter and the loss-prevention employee gave somewhat conflicting
accounts of Costco’s policies regarding admittance to the store. For instance, the greeter
initially testified that members of the public are not allowed in the store without a
membership. However, the greeter also testified that although the membership cards have
photos on them, it is neither routine nor within her “job description” to check the photos in
order to ensure that the person presenting the card is, in fact, a member. The greeter further
affirmed that a person presenting a “ten-year-old Costco card, a friend’s card, [or] a card
they found on the street” would be allowed to enter the store simply by displaying the card.
Similarly, the loss-prevention employee testified that Costco is a “membership warehouse”
and that in order to enter the store, one must be a member or a guest of a member. But, when
asked specifically what Costco’s policy was regarding “non-members coming into the store,”
the employee responded, “[n]on-members cannot make purchases.” Both agreed that the
“[m]embers only” signs posted outside Costco serve as notice to the public that only
members can enter.

{4}     Defendant was convicted of commercial burglary on the theory that presentation of
the membership card constituted an unauthorized entry by fraud, deceit, or pretense. State
v. Ortiz, 1978-NMCA-074, ¶ 15, 92 N.M. 166, 584 P.2d 1306 (“Whether entry by fraud,
deceit or pretense is characterized as trespassory, without consent, or without authorized
consent, such an entry is unauthorized.”). Defendant appeals.

DISCUSSION

Standard of Review

{5}     The issue before us is whether entry into Costco by a non-member using a
membership card that does not belong to that person constitutes an “unauthorized entry” for
purposes of our burglary statute. Statutory construction is a question of law which we
review de novo. State v. Duhon, 2005-NMCA-120, ¶ 10, 138 N.M. 466, 122 P.3d 50. “If
the language of the statute is clear and unambiguous, we must give effect to that language[,]”
State v. McWhorter, 2005-NMCA-133, ¶ 5, 138 N.M. 580, 124 P.3d 215, unless doing so
would lead to absurd, unreasonable, or unjust results. State v. Marshall, 2004-NMCA-104,
¶ 7, 136 N.M. 240, 96 P.3d 801. “Doubts about the construction of criminal statutes are

                                              2
resolved in favor of the rule of lenity.” State v. Keith, 1985-NMCA-012, ¶ 10, 102 N.M.
462, 697 P.2d 145.

Defendant’s Entry Into Costco Was Not an Unauthorized Entry Under Our Burglary
Statute

{6}     Burglary is defined as the “unauthorized entry of any vehicle, watercraft, aircraft,
dwelling or other structure . . . with the intent to commit any felony or theft therein.” NMSA
1978, § 30-16-3 (1971). We presume, however, that retail stores are open to the public
during business hours and, therefore, an individual who enters a retail store with the intent
to shoplift is not guilty of burglary. State v. Rogers, 1972-NMCA-053, ¶ 7, 83 N.M. 676,
496 P.2d 169 (explaining that a business owner’s permission to enter is implied when the
business invites the public to enter); State v. Tower, 2002-NMCA-109, ¶ 7, 133 N.M. 32, 59
P.3d 1264 (“[T]he store was generally open to the public as a place of commerce. Thus, the
shopping public was given authority to enter the store.”). But this Court has also recognized
that the revocation of an individual’s permission to enter a retail store that is otherwise open
to the public is sufficient to conclude that the individual’s subsequent entry into the store
was unauthorized. Id. ¶¶ 5, 7. Thus, we must determine whether Costco’s membership
policies are sufficient by themselves to negate the presumption that Costco, as a retail store,
is generally open to the public such that entry by a non-member during business hours
constitutes an unauthorized entry under our burglary statute. We conclude that Defendant’s
entry into Costco, even assuming he was aware that the woman presenting the card was a
non-member, is not sufficient as a matter of law to establish an unauthorized entry and thus
the crime of burglary.

{7}      Recently, our Supreme Court signaled a change in our state’s burglary jurisprudence
following its recognition that this Court had “expanded significantly the reach of the
burglary statute.” State v. Office of Pub. Defender ex rel. Muqqddin, 2012-NMSC-029, ¶
1, 285 P.3d 622. The Supreme Court stated that our historically broad construction of the
burglary statute had “transformed [the crime] into an enhancement for any crime committed
in any type of structure . . . as opposed to a punishment for a harmful entry.” Id. ¶ 3. Along
these lines, the Court also noted that it has become “common to add a burglary charge
[although] the entry itself did not create or add any potential of greater harm than the
completed crime.” Id. By these statements, the Supreme Court signaled that burglary
charges should be viewed with a more critical eye, both by the courts and by prosecutors,
to ensure that the conduct being prosecuted is the type the burglary statute is meant to deter.
See id. ¶ 59 (“When deciding whether or not a burglary charge is appropriate, courts and
[d]istrict [a]ttorneys must consider whether or not this is the type of entry the Legislature
intended Section 30-16-3 to deter.”).

{8}     In clarifying the modern purpose of the burglary statute, our Supreme Court noted
that the traditional understanding of the purpose of the burglary statute “is to protect
possessory rights with respect to structures and conveyances, and to define prohibited
space.” Id. ¶ 40 (internal quotation marks and citations omitted). The Court further clarified

                                               3
that fundamental “among the possessory interests that [the] burglary [statute] is designed to
protect is the right to exclude.” Id. ¶ 41. Implied within the right to exclude is “some notion
of a privacy interest.” Id. ¶ 42. And it is that privacy interest, “the feeling of violation and
vulnerability that occurs when a burglar invades” a personal or prohibited space, that our
burglary statute is meant to protect against. Id. ¶ 43.

{9}      Notwithstanding Costco’s membership policies, we discern no particular security or
privacy interest at stake inside Costco that justifies recognizing a departure from the general
rule that we presume retail stores to be open to the public. Costco shoppers pay a
membership fee, or they accompany someone into the store who has paid a fee, for the
opportunity to purchase goods in bulk and for any alleged pricing benefits that inhere in such
purchases. Once inside, the store is similar to any other retail store in that merchandise is
presented for the shopping public to purchase. Simply put, Defendant’s entry into this
shopping area does not implicate “the feeling of violation and vulnerability” we associate
with the crime of burglary. Id. Furthermore, there is no unique security interest served by
Costco’s membership policies. The burglary statute is not just designed to “deter trespass
and theft, as those are prohibited by other laws.” Id. ¶ 40. It is instead an offense against
the security of a building or habitation. Id. ¶¶ 34, 42. Defendant’s entry into Costco during
business hours, albeit deceptive, granted him access to an otherwise open shopping area, as
opposed to an area “where things are stored and personal items can be kept private.” Id. ¶
61. Thus, as far as the privacy and security interests of the store itself are concerned, we see
no heightened or unique security or privacy interest that distinguishes Costco from other
retail stores that we generally consider open to the public.

{10} Our decision is not intended to implicate this Court’s decision in Tower because we
do not equate Costco’s “members only” sign with the individual notice in Tower that
revoked the defendant’s permission to be on the store’s property and warned the defendant
that a return to the store would result in criminal charges. 2002-NMCA-109, ¶ 2.

{11} However, following Muqqddin, we question the continuing validity of general
statements in Tower indicating that a retail store’s notice revoking a person’s permission to
be on the premises is sufficient by itself to make his or her presence unauthorized under our
burglary statute. 2002-NMCA-109, ¶ 8 (“[W]here a defendant has notice that he is not
authorized to enter a particular area and he, nevertheless, does so with the intent to commit
a theft, he can be charged with burglary.”). Similarly, we question the continuing validity
of other burglary cases decided before Muqqddin that recognize a distinction between areas
of a retail store that are considered open or closed to the public. See e.g., State v. Sanchez,
1987-NMCA-035, ¶¶ 1, 2, 105 N.M. 619, 735 P.2d 536 (affirming the defendant’s
conviction for burglary based on the unauthorized entry into the loading dock area of an auto
parts store with the intent to steal). Certainly, there are areas of retail stores that may have
privacy or security interests distinct from general shopping areas. See Office of Pub.
Defender ex rel. Muqqddin, 2012-NMSC-029, ¶ 42 (stating that the violation of privacy and
security interests in certain structures is the evil that the modern burglary statute is intended
to deter). But those cases and circumstances are not before us in the present case, and we

                                               4
therefore express no opinion as to their continuing precedential value.

{12} While we recognize that Costco’s membership policies allow Costco to prohibit non-
members from shopping or purchasing items in the store, we are unpersuaded that the
membership policies are meant to deter the same types of entry our burglary statute protects
against. Harmful entries are the entries sought to be prevented by the burglary statute. Id.
¶ 60. Arguably, a person’s entry into any retail store with the intent to steal is always
harmful. For example, California’s burglary statute specifically penalizes such an entry. See
Cal. Penal Code § 459 (West 2014) (“Every person who enters any . . . store . . . with intent
to commit grand or petit larceny or any felony is guilty of burglary.”); People v. Frye, 959
P.2d 183, 212 (Cal. 1998) (“The entry need not be a trespass to support a burglary
conviction. Thus, a person who enters for a felonious purpose may be found guilty of
burglary even if he enters with the owner’s or occupant’s consent.”).

{13} But New Mexico’s burglary statute is not so broad. If our Legislature intended to
penalize as burglars all individuals who enter a retail store with the intent to shoplift, it could
have structured our statute to reflect that intention. See State v. Ortiz, 1978-NMCA-074, ¶
10, 92 N.M. 166, 584 P.2d 1306 (“New Mexico requires more than an entry with the
requisite criminal intent. The entry must be unauthorized.”). In the absence of such
legislative direction, we are hesitant to extend our burglary statute to cover conduct covered
by statutes addressing other, lesser crimes. See Office of Pub. Defender ex rel. Muqqddin,
2012-NMSC-029, ¶¶ 50-54 (discussing the judicial expansion of burglary past legislative
intent, as evidenced by statutes penalizing the same behavior as misdemeanors); Cf. Jackson
v. State, 259 So. 2d 739, 745 (Fla. Dist. Ct. App. 1972) (McNulty, J. specially concurring)
(“Lawful entry, although with sinister design, does not become unlawful retroactively merely
because a planned offense is thereafter committed. A shoplifter, for example, is a thief[,] not
a burglar.”). In this case, Defendant’s bypassing of Costco’s membership policies in order
to gain entry into Costco “did not create or add any potential of greater harm than the
completed crime.” Office of Pub. Defender ex rel. Muqqddin, 2012-NMSC-029, ¶ 3.
Instead, it merely allowed him access to an otherwise open shopping area.

{14} In sum, we do not believe it is our legal system’s duty to police the boundaries of
Costco’s membership policies. Using the membership policies alone to punish misdemeanor
behavior as a felony would be a return to the judicial expansion of the crime of burglary that
our Supreme Court recently reined in. “As a felony, burglary is a serious offense with
serious consequences. . . . [It] is no petty crime.” Id. ¶ 60. It would be an absurd application
of our burglary statute to punish those who shoplift from Sam’s Club more severely than
those who shoplift from Walmart. See State v. Smith, 2004-NMSC-032, ¶ 10, 136 N.M. 372,
98 P.3d 1022 (stating that we reject “formalistic and mechanical statutory construction when
the results would be absurd, unreasonable, or contrary to the spirit of the statute”). We
therefore conclude that Costco’s membership policies do not negate the presumption that
retail stores are open to the public. Thus, Defendant’s entry into Costco, while likely
impermissible as far as Costco is concerned, was not “unauthorized” in terms of our burglary
statute.

                                                5
CONCLUSION

{15} For the foregoing reasons, we reverse Defendant’s conviction for commercial
burglary.

{16}   IT IS SO ORDERED.

                                       ____________________________________
                                       CYNTHIA A. FRY, Judge

WE CONCUR:

____________________________________
MICHAEL E. VIGIL, Judge

____________________________________
M. MONICA ZAMORA, Judge




                                       6